EXHIBIT NOBLE ENERGY, INC. 2005 NON-EMPLOYEE DIRECTOR FEE DEFERRAL PLAN THIS AMENDED PLAN, made and executed by Noble Energy, Inc. (the “Company”) at Houston, Texas, WITNESSETH THAT: WHEREAS, effective as of April 23, 2002, the Company (formerly known as Noble Affiliates, Inc.) established the Noble Affiliates, Inc. Non-Employee Director Fee Deferral Plan (the “Original Plan”) for the benefit of the non-employee directors of the Company; and WHEREAS, effective as of August 1, 2003, the Original Plan was renamed the Noble Energy, Inc. Non-Employee Director Fee Deferral Plan and amended by restatement in its entirety to make certain changes; and WHEREAS, in order to make certain changes designed to comply with the requirements of Internal Revenue Code section 409A, effective as of January 1, 2005, the Original Plan was amended to separate the portion of the Original Plan applicable to amounts deferred prior to January 1, 2005 (which portion continues to be known as the Noble Energy, Inc. Non-Employee Director Fee Deferral Plan), from the portion of the Original Plan applicable to amounts deferred after December 31, 2004 (which portion is this Noble Energy, Inc. 2005 Non-Employee Director Fee Deferral Plan); and WHEREAS, the Company now desires to amend this Noble Energy, Inc. 2005 Non-Employee Directors Plan to make certain additional changes designed to comply with the requirements of Internal Revenue Code section 409A; NOW, THEREFORE, in consideration of the premises and pursuant to the provisions of Section 5 thereof, the Noble Energy, Inc. 2005 Non-Employee Director Fee Deferral Plan is hereby amended by restatement in its entirety effective as of January 1, 2008, to read as follows: Section 1.Establishment and Purpose.The Company has established this Non-Employee Director Fee Deferral Plan to promote the long-term success of the Company by creating a long-term mutuality of interests between the non-employee directors and stockholders of the Company, to provide an additional inducement for such directors to remain with the Company and to provide a means through which the Company may attract able persons to serve as directors of the Company. Section 2.Definitions.For purposes of the Plan, the following terms shall have the indicated meanings: (a)“Affiliate” means any incorporated or unincorporated trade or business or other entity or person, other than the Company, that along with the Company is considered a single employer under Code section 414(b) or Code section 414(c); provided, however, that (i) in applying Code section 1563(a)(1), (2), and (3) for the purposes of determining a controlled group of corporations under Code section 414(b), the phrase “at least 50 percent” shall be used instead of the phrase “at least 80 percent” in each place the phrase “at least 80 percent” appears in Code section 1563(a)(1), (2), and (3), and (ii) in applying Treas. Reg. section 1.414(c)-2 for the purposes of determining trades or businesses (whether or not incorporated) that are under common control for the purposes of Code section 414(c), the phrase “at least 50 percent” shall be used instead of the phrase “at least 80 percent” in each place the phrase “at least 50 percent” appears in Treas. Reg. section 1.414(c)-2. (b)“Applicable Percentage” means, with respect to a particular month, the annual prime rate of interest announced by JPMorgan Chase Bank, Dallas, Texas for the first business day of such month. 1 (c)“Board of Directors” means the Board of Directors of the Company. (d)“Code” means the Internal Revenue Code of 1986, as amended. (e)“Committee” means the Corporate Governance and Nominating Committee of the Board of
